Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,044,525 B2, in view of Bantz et al. (US 2002/0116629 A1):
Claim 53 of the Instant Application recites nearly identical limitations as Claim 2 of the ‘525 patent. The ‘525 patent however fails to recite: “a second user with a setting in a profile that indicates a preference for the user to not hear an audio component of 
	Claims 54-62 further recite limitations similar to those of Claims 3-10 respectively of the ‘525 patent.  
	Claims 63-71 similarly recite a system that performs the methods of Claims 54-62, and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,044,525 B2, in view of Bantz et al. (US 2002/0116629 A1), similarly as above.

Claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 11,044,525 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 72 is anticipated by Claim 1 of the ‘525 patent (where Claim 1 of the ‘525 patent further recites generating a warning to the second user of the claim)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53-54, 57, 63-64, and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Schink (US 2014/0250447 A1) (as provided by the IDS submitted on 24 May 2021, hereinafter Schink), in view of Candelore et al. (US 2006/0130121 A1) (as provided by the IDS submitted on 24 May 2021, hereinafter Candelore), further in view of Bantz et al. (US 2002/0116629 A1) (hereinafter Bantz).

Regarding Claim 53, Schink discloses a method for transitioning from aural conflict avoidance to visual conflict avoidance when a presence of a conflicted individual is detected, [Figs. 9-10] the method comprising:
causing an output of a video to a display device of a first user; [Figs. 5A-D; 0070-72: user 502 (first user) views some content at user equipment device 300 in viewing area 506 in ‘private viewing mode’]
monitoring, during the outputting of the video to the first user, for a presence of a second user; [Figs. 5A-D, 7-10; 0075-76, 0089, 0127-129: system detects a second user (user 510) is approaching viewing area 506, where system detects whether user 510’s movement will be imminently entering the observable/viewing area 506 such that user equipment device 300 is observable; 0045-46, 0084, 0095: where system may ensure that audio associated with the media content is regulated so as to be effectively inaudible at various distances from the user equipment device 300, and where different users’ tracked may comprise differing threshold levels for triggering the system, where each tracked user may be associated with a profile with differing thresholds]
detecting, during the monitoring, the presence of the second user inside an aural range of the video but outside a visual range of the display device; [Figs. 5A-D, 7-10; 0075-76, 0089, 0127-129: system detects a second user (user 510) is approaching viewing area 506, where system detects whether user 510’s movement will be imminently entering the observable/viewing area 506 such that user equipment device 300 is observable; 0084: where system may ensure that audio associated with the media content is regulated so as to be effectively inaudible at various distances from the user equipment device 300]
in response to detecting the presence of the second user within the aural range of the video but outside the visual range of the video: (a) retrieving a present volume setting of the audio component of the video, and continually adjusting the aural range of the video by transmitting commands to adjust a volume of the audio component of the video away from the present volume setting based on movement of the second user to cause the presence of the second user to continually be outside an adjusted aural range of the video; [0045-46, 0084, 0095: where system may ensure that audio associated with the media content is regulated so as to be effectively inaudible at various distances from the user equipment device 300, and where different users tracked may comprise differing threshold levels for triggering the system]
(b) detecting that the second user has moved inside the visual range of the video from inside the aural range of the video but outside the visual range of the display device; [Figs. 5A-D, 7-10; 0070, 0082-83, 0085, 0089: system detects if user 510’s movements indicate that intrusion is imminent and that the user equipment device 300 will be observable by user 510]
(c) in response to detecting that the second user has moved inside the visual range of the video, determining whether the profile of the second user indicates a conflict with a presently displayed portion of the video; [Figs. 5A-D, 7-10; 0077, 0083-84, 0097-103: where upon detecting that intrusion is imminent (i.e., second user has entered visual range), system may automatically or manually switch displayed media content to ‘safety content’ to hide the ‘private content’]  and 
(d) in response to determining that the profile of the second user indicates the conflict with the presently displayed portion of the video, modifying the visual component of the video to resolve the conflict. [Figs. 5A-D, 7-10; 0077, 0083-84, 0097-103: where upon detecting that intrusion is imminent (i.e., second user has entered visual range), system may automatically or manually switch displayed media content to ‘safety content’ to hide the ‘private content’]
Schink fails to explicitly disclose determining a second user associated with a profile that indicates a conflict with an audio component of the video; or determining the profile of the second user indicates a conflict with a presently displayed portion of visual component of the video. (Emphasis on the particular elements of the limitations not explicitly disclosed by Schink – particularly where Schink generally detects conflicts/thresholds of media content as a whole and not specific components of the media content)
Candelore, in analogous art, teaches determining a second user associated with a profile that indicates a conflict with an audio component of the video; or determining the profile of the second user indicates a conflict with a presently displayed portion of the visual component of the video. [ABST; Figs. 11-13; 0029-31, 0042-46, 0086-90: system may evaluate if content filtering is enabled and determines whether a particular segment of content requires ‘down-rating’ or not, where such content filtering may be provided scene-by-scene/frame-by-frame and may be applied independently relative to audio and visual components of the media content]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Schink with the teachings of Candelore to determine if the profile of the second user indicates conflicts with audio or visual components of the video in order to provide dynamic content filtering with fine granularity of content blocking/replacement as opposed to merely filtering content at a program level. [Candelore – 0003, 0011-12, 0029-30]
	Schink and Candelore fail to explicitly disclose a setting in a profile of the second user that indicates a preference for the user to not hear an audio component of the video. (Emphasis on the particular elements of the limitations not explicitly disclosed by Schink and Candelore – that is, Schink and Candelore fail to explicitly 
	Bantz, in analogous art, teaches a setting in a profile of the second user that indicates a preference for the user to not hear an audio component of the video. [0041-44: a user profile (such as the user profiles of Schink and Candelore above) may identify specific categories of objectionable content that the user wishes to avoid – e.g., preference to not hear/see]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Schink and Candelore with the teachings of Bantz to specify profiles indicating preferences to not hear/see certain content in order to allow users to actively avoid objectionable content. [Bantz – ABST; 0002-10]

Regarding Claim 54, Schink, Candelore, and Bantz disclose all of the limitations of Claim 53 which are analyzed as previously discussed with respect to that claim.
Furthermore, Schink and Candelore disclose wherein detecting, during the monitoring, the presence of the second user within the aural range of the video but outside the visual range of the display device, [Schink – Figs. 5A-D, 7-10; 0075-76, 0089, 0127-129: system detects a second user (user 510) is approaching viewing area 506, where system detects whether user 510’s movement will be imminently entering the observable/viewing area 506 such that user equipment device 300 is observable]  comprises: 
detecting that the second user has entered the aural range of the video based on feedback from a sensor; [Schink – Figs. 5A-D, 7-10; 0075-76, 0089, 0127-129: system detects a second user (user 510) is approaching viewing area 506, where system detects whether user 510’s movement will be imminently entering the observable/viewing area 506 such that user equipment device 300 is observable; 0045-48, 0092-94: where various options to detect the other user may use various sensors and/or combinations of sensors (e.g., video cameras, audio detection, RFID, infrared, etc.)]
determining an identity of the second user; [Schink – 0045-46, 0095: system may track multiple users and associate each user with a particular profile]
accessing the profile of the second user by querying a database of profiles for an entry that matches the identity of the second user; [Schink – 0088, 0095, 0107: system may track multiple users and associate each user with a particular profile (where some database from which profiles are accessed and maintained is implicitly disclosed – see MPEP 2144.01)]
 comparing characteristics of the profile to characteristics of the audio component of the video; [Schink –0095: various users may be tracked and associated with profiles, where system may have different thresholds (i.e., conflicts) associated with each different user and checks that threshold to the associated profiles to determine if the user’s presence would trigger any warnings (where, as an example, in an embodiment, a child profile could trigger a conflict, whereas another adult profile would not); Candelore – ABST; Figs. 11-13; 0029-31, 0042-46, 0086-90: system may evaluate if content filtering is enabled and determines whether a particular segment of content requires ‘down-rating’ or not, where such content filtering may be provided scene-by-scene/frame-by-frame and may be applied independently relative to audio and visual components of the media content] and 
determining, based on the comparing of the characteristics of the profile to the characteristics of the audio component of the video, that the second user should not be exposed to the audio component of the video. [Schink – 0045-46, 0095: various users may be tracked and associated with profiles, where system may have different thresholds (i.e., conflicts) associated with each different user and checks that threshold to the associated profiles to determine if the user’s presence would trigger any warnings (where, as an example, in an embodiment, a child profile could trigger a conflict, whereas another adult profile would not); Candelore – ABST; Figs. 11-13; 0029-31, 0042-46, 0086-90: system may evaluate if content filtering is enabled and determines whether a particular segment of content requires ‘down-rating’ or not, where such content filtering may be provided scene-by-scene/frame-by-frame and may be applied independently relative to audio and visual components of the media content]

Regarding Claim 57, Schink, Candelore, and Bantz disclose all of the limitations of Claim 53 which are analyzed as previously discussed with respect to that claim.
Furthermore, Schink discloses wherein continually adjusting the aural range of the video based on the movement of the second user to cause the presence of the second user to be outside the aural range of the video comprises: in response to detecting any portion of the movement: detecting whether the portion of the movement brings the second user closer to, or farther from, an audio source of the video; in [Schink – Figs. 5A-D, 7-8; 0047-48, 0073-75, 0081, 0084-86: system may track movement and of second user and determine if a user is moving toward and/or away from viewing area 506, and adjusts likelihood that user 510 may come into viewing area 506 (where Figs. 5 and 7 illustrate tracking of a user moving closer to the viewing area 506 and subsequently determining that the user is thereafter be moving in a trajectory away from viewing area 506; 0084: where control circuitry may control volume level of output audio to reduce the volume inversely proportionally to the calculated distance of the second user to user equipment device 300]
Furthermore, Schink teaches that various application settings may be applied to the user equipment device. [0052-53, 0063-64]
Schink, Candelore, and Bantz fail to explicitly disclose wherein the increasing is capped at a specified maximum volume.
However, the Examiner takes Official Notice that maximum volume settings for media reproduction devices are well known and utilized in the art as a setting to limit media reproduction devices from playing any audio content above a user desired/set maximum volume.

Regarding Claim 63, Claim 63 recites a system comprising control circuitry that performs the method of Claim 53. As such, Claim 63 is rejected similarly as a Claim 53, mutatis mutandis.

Regarding Claim 64, Schink, Candelore, and Bantz disclose all of the limitations of Claim 63 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 64 recites nearly identical limitations as Claim 54 and is rejected similarly as that claim.

Regarding Claim 66, Schink, Candelore, and Bantz disclose all of the limitations of Claim 64 which are analyzed as previously discussed with respect to that claim.
Furthermore, Schink discloses: determining the identity of the second user by either querying a device of the second user or based on a detection of a characteristic of the second user; [Schink – 0045-46, 0095: system may track multiple users and associate each user with a particular profile based on a recognized media device of the second user]
 	in response to determining the identity of the second user, transmitting an alert to a device of the first user that specifies the presence of the second user, and names the identity of the second user; [Schink – Fig. 5B; 0077-80, 0082, 0085, 0098-102, 0130: system may provide user 502 (first user) via display 312 or different user equipment, a warning indication 522 that warns that user 510 is approaching]
 	receiving, in connection with the alert, a command from the first user to discontinue playback of the video; and in response to receiving the command from the [Schink – 0082-83, 0099-102: Warning indication may contain an indication that pressing a button may cause the private content to switch to safety content]

Regarding Claim 67, Schink, Candelore, and Bantz disclose all of the limitations of Claim 63 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 67 recites nearly identical limitations as Claim 57 and is rejected similarly as that claim.


Claims 55-56 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schink, Candelore, and Bantz as applied to claims 53 and 63, respectively, above, and further in view of Dooling et al. (US 2010/0246835 A1) (as provided by the IDS submitted on 24 May 2021, hereinafter Dooling), and further in view of Shearer (US 2008/0232602 A1) (as provided by the IDS submitted on 24 May 2021, hereinafter Shearer).

Regarding Claim 55, Schink, Candelore, and Bantz disclose all of the limitations of Claim 54 which are analyzed as previously discussed with respect to that claim.
Schink, Candelore, and Bantz fail to explicitly disclose determining the volume of the video; estimating a distance that the audio component of the video will travel based on the determined volume; and assigning the estimated distance to be the aural range.
[Fig. 3; 0061-64, 0130: where it is understood that based on a given volume of a sending signal, the received signal level decreases the further away from the sound source, such that at a certain point the audio would be inaudible, where it is understood that environmental aspects may affect attenuation of the received signal]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Schink, Candelore, and Bantz with the teachings of Dooling to assign an estimated distance to the aural range by estimating distance the audio component will travel based on the volume as it is readily understood in the acoustic arts that audio perception degrades inversely with respect to distance of a sound source. [Dooling – 0061-64, 0130]
Schink, Candelore, Bantz, and Dooling fail to explicitly disclose determining a location of a physical obstruction to a transmission of the audio component of the video; estimating a distance that the audio component of the video will travel based on the determined volume and based on the location of the physical obstruction; and assigning the estimated distance to be the aural range. (Emphasis on the particular elements of the limitations not explicitly disclosed by Schink, Candelore, Bantz, and Dooling).
Shearer, in analogous art, teaches determining a location of a physical obstruction to a transmission of the audio component of the video; estimating a distance and based on the location of the physical obstruction; and assigning the estimated distance to be the aural range. [0008, 0026, 0151: systems and methods may simulate sound in a three dimensional scene by determining if/where a sound ray may intersect with some object in the three dimensional scene, and determine how such an obstruction would affect the sound (such as if it reaches a particular location]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Schink, Candelore, Bantz, and Dooling with the teachings of Shearer to estimate aural range of some audio component based on locations of detected physical obstructions as it is understood in the acoustic art that various obstructions may affect and modify the transmission of sounds based on the particular qualities of the obstruction. [Shearer – ABST; 0008, 0026, 0151]

Regarding Claim 56, Schink, Candelore, and Bantz disclose all of the limitations of Claim 55 which are analyzed as previously discussed with respect to that claim.
Furthermore, Schink discloses: determining the identity of the second user by either querying a device of the second user or based on a detection of a characteristic of the second user; [Schink – 0045-46, 0095: system may track multiple users and associate each user with a particular profile based on a recognized media device of the second user]
 	in response to determining the identity of the second user, transmitting an alert to a device of the first user that specifies the presence of the second user, and names the  [Schink – Fig. 5B; 0077-80, 0082, 0085, 0098-102, 0130: system may provide user 502 (first user) via display 312 or different user equipment, a warning indication 522 that warns that user 510 is approaching]
 receiving, in connection with the alert, a command from the first user to discontinue playback of the video; and in response to receiving the command from the first user, discontinuing causing the outputting of the video. [Schink – 0082-83, 0099-102: Warning indication may contain an indication that pressing a button may cause the private content to switch to safety content]

Regarding Claim 65, Schink, Candelore, and Bantz disclose all of the limitations of Claim 64 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 65 recites nearly identical limitations as Claim 55 and is rejected similarly as that claim.


Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schink, Candelore, and Bantz as applied to claims 53, above, and further in view of Hildreth (US 2009/0133051 A1) (as provided by the IDS submitted on 24 May 2021, hereinafter Hildreth).

Regarding Claim 62, Schink and Candelore disclose all of the limitations of Claim 53 which are analyzed as previously discussed with respect to that claim.
[Schink – 0084: depending on distance of second user, the volume may continue to be reduced; 0103: where in certain embodiments, muting of content may be deemed transitioning to ‘safety content’ upon determination of intrusion; Candelore – 0097, 0105: where if no replacement content is available audio may be to just mute the primary content if conflict is determined]  
	Schink also discloses determining a plurality of obstacles that would obstruct a line-of-sight between the second user and the display portion of the display device. [Schink – 0089-90: system may allow user to calibrate from where user-equipment device 300 is observable]
Schink, Candelore, and Bantz fail to explicitly disclose wherein detecting that the second user has moved inside the visual range of the video comprises: determining a direction in which a display portion of display device is facing; and detecting that the user has moved inside the visual range of the video when the user is facing a direction opposite the direction in which the display portion of the display device is facing, and when no obstacle of the plurality of obstacles stands between the second user and the display device.
Hildreth, in analogous art, teaches wherein detecting that the second user has moved inside the visual range of the video comprises: determining a direction in which a display portion of display device is facing; and detecting that the user has moved inside [Fig. 3; 0055-56, 0071-75, 0078, 0095-99, 0107-108: system may detect faces among those in front of the system and my determine if a face is facing the camera or facing a different angle (where a face would not be detectable if there was an obstacle in the way)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Schink, Candelore, and Bantz with the teachings of Hildreth to determine if a user has entered the visual range of the video by detecting if the user is facing the display device as it is understood that facial detection processes may determine if a user is facing the display device in order to apply automatic video content access based on the identity of the user. [0038, 0055-56, 0071-75, 0078, 0095-99, 0107-108]


Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Schink, in view of Candelore.

Regarding Claim 72, Schink discloses a method [Figs. 9-10] comprising: 
causing an output of a video to a display device of a first user; [Figs. 5A-D; 0070-72: user 502 (first user) views some content at user equipment device 300 in viewing area 506 in ‘private viewing mode’]
[Figs. 5A-D, 7-10; 0075-76, 0089, 0127-129: system detects a second user (user 510) is approaching viewing area 506, where system detects whether user 510’s movement will be imminently entering the observable/viewing area 506 such that user equipment device 300 is observable; 0084: where system may ensure that audio associated with the media content is regulated so as to be effectively inaudible at various distances from the user equipment device 300]
in response to detecting the presence of the second user within the aural range of the video but outside the visual range of the video, determining that a profile of the second user indicates a conflict with the video for the second user; [0045-46, 0095: various users may be tracked and associated with profiles, where system may have different thresholds (i.e., conflicts) associated with each different user and checks that threshold to the associated profiles to determine if the user’s presence would trigger any warnings (where, as an example, in an embodiment, a child profile could trigger a conflict, whereas another adult profile would not)]
in response to determining that the profile of the second user indicates the conflict, dynamically adjusting a volume of the video so that the second user is outside of an adjusted aural range of the video; [0045-46, 0084, 0095: where system may ensure that audio associated with the media content is regulated so as to be effectively inaudible at various distances from the user equipment device 300, and where different users tracked may comprise differing threshold levels for triggering the system]
[Figs. 5A-D, 7-10; 0070, 0082-83, 0085, 0089: system detects if user 510’s movements indicate that intrusion is imminent and that the user equipment device 300 will be observable by user 510] and 
in response to determining that the second user has entered the visual range of the video, altering a visual component of the video. [Figs. 5A-D, 7-10; 0077, 0083-84, 0097-103: where upon detecting that intrusion is imminent (i.e., second user has entered visual range), system may automatically or manually switch displayed media content to ‘safety content’ to hide the ‘private content’]
Schink fails to explicitly disclose determining that a profile of the second user indicates a conflict with an audio component of the video for the second user. (Emphasis on the particular elements of the limitations not explicitly disclosed by Schink – particularly where Schink generally detects conflicts/thresholds of media content as a whole and not specific components of the media content) 
Candelore, in analogous art, teaches determining that a profile of the second user indicates a conflict with an audio component of the video for the second user. [ABST; Figs. 11-13; 0029-31, 0042-46, 0086-90: system may evaluate if content filtering is enabled and determines whether a particular segment of content requires ‘down-rating’ or not, where such content filtering may be provided scene-by-scene/frame-by-frame and may be applied independently relative to audio and visual components of the media content]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Schink with the teachings of Candelore to [Candelore – 0003, 0011-12, 0029-30]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM J KIM/Primary Examiner, Art Unit 2421